Citation Nr: 1102882	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  04-03 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from April 1993 to April 1997. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The Board previously remanded this case for further 
development in November 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran presented testimony at a Board hearing at the local 
RO in May 2007.  However, the Veterans Law Judge who conducted 
that hearing is no longer employed by the Board.  In December 
2010, the Board sent a letter to the Veteran informing her of 
this fact and requesting whether she wanted a hearing before 
another Veterans Law Judge or to proceed with consideration of 
her case.  That same month, the Veteran responded that she wished 
to appear at a new hearing before a Veterans Law Judge at her 
local RO.  Accordingly, this case must be returned to the RO so 
that the Veteran is afforded another Travel Board hearing at the 
RO.

To ensure that full compliance with due process requirements have 
been met, the case is hereby REMANDED for the following actions:

The RO should schedule the Veteran for a 
Travel Board hearing at the RO.  The RO 
should notify the Veteran and her 
representative of the date, time and place 
of the hearing.  After the hearing is 
conducted, or in the event the Veteran 
withdraws her hearing request or fails to 
report for the hearing, the claims file 
should be returned to the Board for 
appellate review.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


